Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed 11/10/2021, in which:
 
Claims 1-3 were amended.
Claims 4-20 were added.
No claims were cancelled.
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 15, 20 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards an abstract idea without significantly more. The claim recites identifying optimal text complexity.
Regarding claim 1, the limitations “parsing, a plurality of electronic texts to identify text-specific attributes from the medical texts”, “identifying, a text complexity level for each of the plurality of electronic texts using the identified text-specific attributes,” “tracking reading performance for at least one reader for each of the plurality of electronic texts”, “tracking outcomes for one or more events associated with each of the plurality of electronic texts” and “correlating an optimal text complexity level for electronic texts by correlating the tracked outcomes for each event to the tracked reading performance and identified text complexity level for the electronic texts” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using pen and paper”. See MPEP 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls under the “mental processes” grouping of abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, the performance of the “parsing and identifying” steps by one or more computer systems. The recitation of the one or more computer systems amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a). Regarding the “electronic document”, this merely describes the technological environment of the invention, see MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. As discussed above with regard to the integration of the abstract idea into a practical application, the additional element is no more than a well-understood, routine, and conventional activity that cannot provide an inventive concept. Therefore the claim is not patent eligible.

Regarding claims 2-3, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose the text sharing common attributes, the texts being medical texts and sharing medical types, which is field of use. See MPEP 2106.05(h)

Regarding claims 4-5, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose identifying text complexity by identifying phrase complexity by determining spelling similarities between words, and determining number of ambiguous words, which is well-understood, routine and conventional activity. See MPEP 2106.05(d); US Pat. 6279017 at [Col 7, lines 45-55].

Regarding claims 6-7 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose tracking health outcomes for one or more patients associated with the texts, which is insignificant extra-solution activity. See MPEP 2106.05(g) (mere data gathering). Further claim 7 discloses modifying the texts based on the identified complexity, which are mere instructions to apply the instructions (See MPEP 2106.05(f)).

Regarding claims 8-10 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose tracking health outcomes for one or more patients associated with the texts, which is insignificant extra-solution activity. See MPEP 2106.05(g) (mere data gathering)

Regarding claims 11-13 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose identifying an optimal text complexity level which are mere instructions to apply the instructions (See MPEP 2106.05(f)).
Regarding claim 14, the claim do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claim discloses determining a text complexity level and providing a prompt in response, which are mere instructions to apply the instructions (See MPEP 2106.05(f)).

Independent claim 15 is rejected under the same rationale as claim 1 above.
Claim 16 is rejected under the same rationale as claim 7.
Claim 17 is rejected under the same rationale as claim 4.
Claim 18 is rejected under the same rationale as claims 6, 8.
Regarding claim 19, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose tracking health outcomes for one or more patients associated with the texts and tracking complication rates for the patients, which is insignificant extra-solution activity. See MPEP 2106.05(g) (mere data gathering). 
Independent claim 20 is rejected under the same rationale as claim 1 above.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the medical texts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 11-12 reads ”an optimal complexity level for electronic texts” it is unclear whether the “electronic texts” are another instance of electronic texts or it is meant to identify an optimal complexity level for the electronic texts previously recited in the claim. As such, the claim is indefinite.
Claims the term “optimal” in claims 1, 7, 11-13, 15-16, 20 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the claims only recite identifying an optimal text complexity level but failed to provide an standard for measuring what is considered optimal, and to who it would be optimal, since a sample of one user would not be enough to determine optimal text complexity levels for the plurality of texts.
Regarding claims 1, 15, 20, these claims use the term “events.” This does not appear to be a known term of art, nor is it defined in the present specification. Although the claim states that the events are somehow tied to tracking outcomes, this does not define what the “events” are, but merely that the events are related to the texts. This seems to be contrary to what claims 6, 18, 19 state, which is that the “events are associated with health outcomes for one or more patients associated with the texts”. Therefore, the examiner cannot determine the metes and bounds of the present invention, rendering these claims indefinite.

Claims 2-14 are rejected for being dependent on a rejected base claim.
Claims 17-19 are rejected for being dependent on a rejected base claim.


Allowable Subject Matter

Claims 1-20 would be allowed. If amended to overcome the 35 USC 101 and 35 USC 112 rejections set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the interconnectedness of the independent claims. For Example. Walker (US 62579017) discloses a text enhancement apparatus that extracts text specific attributes and varies the text presentation based on the extracted attributes. Alshinnawi (US2013/0238313) teaches domain-specific normalization of a corpus of text, retrieving a lexicon of replacement words for the determined domain, and varying the original text by replacing the words with those of the retrieved lexicon. Boyle et al (US2012/0303356) discloses a natural language analysis on query text and determining ontologies related to the search string. Segond et al (US 2007/0179776) discloses a system for retrieval of text that identifies grammar rules associated with text fragments, identifies concepts and labels text strings and parts of speech.

The prior art of record failed to disclose accessing, by the one or more computer identifying, a text complexity level for each of the plurality of electronic texts using the identified text-specific attributes; tracking reading performance for at least one reader for each of the plurality of electronic texts; tracking outcomes for one or more events associated with each of the plurality of medical electronic texts; and identifying, by the one or more computer systems, an optimal text complexity level for electronic texts by correlating the tracked health outcomes for each patient event to the tracked reading performance and identified text complexity level for the electronic texts.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144